Citation Nr: 0840853	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  06-29 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for chronic disability 
of the left leg, manifested by odor.  

3.  Entitlement to service connection for chronic disability 
of the right hand.

4.  Entitlement to service connection for chronic disability 
of the right great toe.

5.  Entitlement to service connection for chronic disability 
of the back.

6.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
skin disability of the feet, alternately claimed as 
tricophytosis and a foot condition, and if so, whether the 
claim should be granted.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and M.S.


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from November 1945 to 
October 1946, and from August 1953 to November 1956. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in October 
2008.  A transcript of the hearing is associated with the 
claims files.  The Board notes that the veteran submitted 
additional evidence at the hearing.  However, these records 
consisted of duplicates of service treatment records already 
considered by the RO.  Accordingly, the Board concludes that 
under these circumstances, a remand of these matters for 
initial adjudication of the additional evidence is not 
necessary.  


The Board notes that the RO adjudicated the issue of 
entitlement to service connection for a "right great toe" 
disability in the November 2005 rating decision.  However, in 
the statement of the case, the RO styled the issue as "right 
foot" disability.  This change appears to be in response to 
the veteran's discussion in his notice of disagreement of a 
foot fungus affecting the right foot.  In his VA Form 9, the 
veteran also mentioned cold injury residuals with respect to 
the right foot claim.  The Board finds, as will be discussed 
in more detail below, that the issues of foot fungus, skin 
disability, and cold injury residuals of the feet were 
previously adjudicated and denied.  Any new claim based on 
those theories of entitlement are now subject to the new and 
material evidence requirements.  

The Board acknowledges that the RO reopened and adjudicated 
the foot claims on the merits in the statement of the case.  
However, the RO's action does not compel the Board to do the 
same.  The question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).  The Board has addressed that question 
below, and has found that reopening of the claim, as it 
pertains to skin or fungal infections, and cold injury, is 
not warranted.  Accordingly, the issue that will be addressed 
on the merits by the Board is limited to chronic disability 
of the right great toe, and does not encompass a skin 
condition or cold injury of the right foot.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The veteran does not have prostate cancer. 

2.  The veteran does not have chronic disability of the left 
leg, manifested by odor.

3.  A chronic disability of the right hand was not present 
within one year of the veteran's discharge from service and 
is not etiologically related to service. 

4.  A chronic disability of the right great toe was not 
present within one year of the veteran's discharge from 
service and is not etiologically related to service.  

5.  A chronic disability of the back was not present within 
one year of the veteran's discharge from service and is not 
etiologically related to service.  

6.  In an unappealed January 2003 rating decision, the RO 
denied service connection for a foot condition. 

7.  The evidence associated with the claims file subsequent 
to the RO's January 2003 rating decision does not relate to 
an unestablished fact necessary to substantiate the claim; is 
cumulative and redundant of evidence already of record; or 
does not raise a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).

2.  Chronic disability of the left leg, manifested by odor, 
was not incurred in or aggravated by active duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2008).

3.  Chronic disability of the right hand was not incurred in 
or aggravated by active duty, and the incurrence or 
aggravation of arthritis of the right hand during such 
service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).

4.  Chronic disability of the right great toe was not 
incurred in or aggravated by active duty, and the incurrence 
or aggravation of arthritis of the right great toe during 
such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).

5.  Chronic disability of the back was not incurred in or 
aggravated by active duty, and the incurrence or aggravation 
of arthritis of the back during such service may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

6.  The criteria for reopening of the claim of entitlement to 
service connection for a skin disability of the feet are not 
met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for chronic 
disability of the right hand, right great toe, and lumbar 
spine, as well as for prostate cancer and chronic disability 
of the left leg, manifested by odor.  He also seeks to reopen 
a claim of entitlement to service connection for a foot 
condition, also claimed as tricophytosis of the feet.  The 
Board will initially discuss certain preliminary matters, and 
will then address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Here, with respect to the service connection claims, the 
record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, by letter 
mailed in August 2005, prior to its initial adjudication of 
the claims.  The veteran was not provided notice of the type 
of evidence necessary to establish disability ratings or 
effective dates until June 2006.  

The Court has held that, because the terms "new" and 
"material" in a new and material evidence claim have 
specific, technical meanings that are not commonly known to 
VA claimants, when providing the notice required by the VCAA, 
it is necessary, in most cases, for VA to inform claimants 
seeking to reopen a previously and finally disallowed claim 
of the unique character of the evidence that must be 
presented.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The 
Court further held that the duty to notify requires that the 
Secretary look at the bases for the denial in the prior 
decision and respond with a notice letter that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  

Here, the RO provided the veteran with notice, which 
specifically addressed the evidence required to reopen the 
previously denied tricophytosis claim in August 2005, after 
the initial adjudication of the claim.  However, following 
the provision of the required notice and the completion of 
all indicated development of the record, the RO reopened and 
readjudicated the claim in August 2006.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006).  There is no 
indication or reason to believe that the ultimate decision of 
the RO on the merits of the claim would have been different 
had complete VCAA notice been provided at an earlier time.  

The record also reflects that the veteran was not provided 
notice with respect to the disability-rating or effective 
date element of any of his claims until June 2006, after the 
initial adjudication of the claims.  As explained below, the 
Board has determined that service connection is not warranted 
for any of the claimed disabilities.  Consequently, no 
disability rating or effective date will be assigned, so the 
failure to provide earlier notice with respect to those 
elements of the claims is no more than harmless error.

The Board also notes that service treatment records and 
pertinent VA medical records have been obtained.  Social 
Security Administration (SSA) disability records were 
requested; however confirmation was received from SSA that 
those records had been destroyed.  The RO also made numerous 
attempts to obtain treatment records pertaining to the feet 
from the veteran's private physician, Rollen A. Secor, M.D..  
The veteran noted that Dr. Secor retired long ago, and his 
office confirmed that they had no records for the veteran.  
Similarly, with respect to records from Thomas Ganey, M.D.,  
the RO received a response from his office that all records 
pertaining to the veteran had been shredded.  

The veteran stated in his August 2002 claim that his service 
records had been destroyed.  The Board notes to the contrary, 
that the service treatment records are present and associated 
with claim files, where it would appear they have been since 
January 1957.  

The Board notes that a medical opinion has not been obtained 
with respect to any of the claims decided here.  Generally, 
VA is obliged to provide an examination or obtain a medical 
opinion if the evidence of record: (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; (B) 
establishes that the veteran suffered an injury or disease in 
service; (C) indicates that the claimed disability or 
symptoms may be associated with the established injury or 
disease in service or with another service-connected 
disability, but (D) does not contain sufficient medical 
evidence for the Secretary to make a decision on the claim.  
See 38 C.F.R. § 3.159(c)(4).

In this case, as will be discussed in more detail below, the 
evidence does not establish a current disability with respect 
to the prostate cancer and left leg claims.  While the 
evidence does show that the veteran has arthritis of the 
right hand, right great toe, and lumbar spine, there is no 
injury or disease in service to which those current disorders 
may be related.  Therefore, the Board concludes that an 
examination or nexus opinion is not necessary to reach a 
decision on these claims, and that such examination and/or 
opinion could not reasonably be expected to assist the Board 
or benefit the veteran.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of these claims were 
insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
be granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

New and Material Evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 
20.1103 (2008).  Pursuant to 38 U.S.C.A. § 5108, a finally 
disallowed claim may be reopened when new and material 
evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and Material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Analysis

Left Leg and Prostate

The claims of entitlement to service connection for prostate 
cancer and chronic disability of the left leg, manifested by 
odor, are being denied on the basis that no current 
disability is established.  

Service records are silent with respect to the claimed 
conditions.  On the separation examination in November 1956, 
all systems were found to be clinically normal, including 
lower extremities and genital-urinary.  

Similarly, the post-service evidence does not establish a 
diagnosis for the claimed prostate cancer or chronic 
disability of the left leg, manifested by odor.  The veteran 
filed a service connection claim in 1956, and did not mention 
either condition.  The veteran underwent a VA examination in 
February 1962, which was negative for either condition.  On 
VA examination in February 1963, it was noted that the 
veteran was involved in an automobile accident in February 
1962 and had injured his left knee, which was symptomatic at 
that time.  However, there was no reference to an odor of the 
left leg.  

In essence, the evidence of a current diagnosis of prostate 
cancer or chronic disability of the left leg, manifested by 
odor, is limited to the veteran's recent statements.  
However, as a layperson, the veteran is not qualified to 
render a medical diagnosis.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  
While the veteran is competent to describe his symptoms, such 
as his perception of odor, symptoms alone, without a finding 
of an underlying disorder, cannot be service-connected.  See 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

With respect to prostate cancer, the Board believes that the 
veteran was most likely in error when he listed this on his 
February 2005 claim, and subsequently.  In so concluding, the 
Board notes that he referenced a surgical procedure at Bay 
Pines VA Medical Center.  The medical record does indeed show 
that the veteran underwent a surgical sigmoidectomy procedure 
in April 2002; however, the diagnosis was sigmoid cancer, not 
prostate cancer.  In a March 2005 VA Form 21-4142, the 
veteran identified specific VA records that he said were 
pertinent to his prostate cancer claim.  Those records were 
obtained, but they show that a colonoscopy was performed, and 
they do not refer to prostate cancer.  Unfortunately, the 
Board does not have jurisdiction over the claim of 
entitlement to service connection for sigmoid cancer, as such 
a claim has never been adjudicated by the RO, or specifically 
raised by the veteran.  If the veteran wishes to pursue such 
a claim, he must contact the RO.  

Accordingly, the Board must conclude that there are no 
current diagnoses to account for the veteran's complaints 
regarding prostate cancer and chronic disability of the left 
leg, manifested by odor.  

It is now well-settled law that in order to be considered for 
service connection, a claimant must first have a disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection may not be granted unless a current disability 
exists].  

The Board also notes that the veteran has asserted in his 
August 2002 claim that he engaged in combat with the enemy.  
For purposes of these claims, the combat presumption is not 
determinative, as the evidence does not establish a current 
disability with respect to prostate cancer or chronic 
disability of the left leg, manifested by odor.  

The Board therefore finds that in the absence of identified 
current disability, service connection for chronic disability 
of the left leg, manifested by odor, and prostate cancer, is 
not in order.  






Right Great Toe, Right Hand, and Back

The claims of entitlement to service connection for chronic 
disability of the right great toe, right hand, and back are 
all being denied on the basis that no nexus to service is 
shown.  

Service treatment records show that the veteran was evaluated 
for complaints of pain in the left big toe in August 1954, 
with a rule out diagnosis of gout.  The right great toe was 
not mentioned.  Moreover, further evaluation did not confirm 
the diagnosis of gout.  X-rays and blood chemistry were found 
to be normal.  The only confirmed abnormality was the 
presence of a blister.  

Service records are silent with respect to the claimed 
disability of the right hand and spine.  On the separation 
examination in November 1956, all systems were found to be 
clinically normal, including feet, spine, lower extremities, 
and upper extremities.  

Post-service, the veteran filed a service connection claim in 
1956, and did not mention any of these conditions.  The 
veteran underwent a VA examination in February 1962, which 
was negative for any of the conditions claimed here.  

With respect to current disability, in February 1987, the 
veteran was treated for an enlarged right first 
metatarsophalangeal joint, and was diagnosed with a gouty 
episode.  However, in a March 1987 medical report, the 
veteran's symptoms were found to be due to a bone spur and 
arthritis of the right first metatarsophalangeal joint.  The 
spurs were surgically removed.  A VA examination in June 1987 
resulted in a diagnosis of arthritis of the hands and the 
lumbar spine, although X-rays of the right hand taken in June 
1987 were unremarkable.  

The Board notes that the veteran has not been specific about 
the nature of his current right hand disorder.  At his 
hearing, he stated that it resulted from a skin disease in 
service, but that it involves both the skin and the bone.  
The record contains no diagnosis with respect to the skin of 
the right hand.  

Moreover, there is no medical opinion of record that purports 
to relate the veteran's arthritis of the right great toe, 
right hand, or lumbar spine to the veteran's active service.  
In essence, the evidence of a nexus between these 
disabilities and the veteran's active service is limited to 
the veteran's recent statements.  However, as a layperson, 
without medical training, the veteran is not qualified to 
render an opinion concerning medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494.  

In addition, the Board notes that the veteran's account of 
the onset of back pain has not been consistent.  Although he 
currently contends that he has experienced back pain since he 
was in Korea, in a February 1963 report, it was noted that 
the veteran was involved in an automobile accident in 
February 1962.  Medical reports contemporaneous to the 
automobile accident show that the veteran sustained a 
ruptured spleen, which was removed shortly thereafter.  In an 
October 1963 VA Form 9, the veteran reported that he had 
experienced back pain ever since the surgery.  

In weighing the conflicting statements provided by the 
veteran at various times, the point in time in which the 
evidence was created is important because a recounting of an 
event which is closer to the time that the event occurred is 
naturally less likely to be diluted by the shortcomings of 
human memory.  Thus, the contemporaneousness of the 1963 
account is significant.  Furthermore, because the veteran was 
seeking a non-service-connected pension at that time, it 
seems likely that he would report the onset of symptoms 
accurately.

In contrast, when the veteran thereafter presented his 
account of the onset of symptoms, he was seeking service-
connected benefits.  The Board is of course cognizant of 
possible self interest which any veteran has in promoting a 
claim for monetary benefits.  The Board may properly consider 
the personal interest a claimant has in his or her own case, 
but the Board is not free to ignore his assertion as to any 
matter upon which he is competent to offer an opinion.  See 
Pond v. West, 12 Vet. App. 341, 345 (1999); and see Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) [interest may affect 
the credibility of testimony].  In light of these factors, 
the Board finds the 1963 account more persuasive.  

The Board has considered the veteran's assertion that he 
engaged in combat with the enemy.  However, he does not 
contend that these disabilities resulted from such combat.  
Therefore, for purposes of these claims, the combat 
presumption is not applicable.  

In sum, the Board concludes that the evidence preponderates 
against these claims.  Accordingly, service connection for 
chronic disability of the right great toe, right hand, and 
back is not in order.

Skin Disorder of the Feet

Reopening of the claim of entitlement to service connection 
for a skin disorder of the feet is being denied, as new and 
material evidence has not been received.  

The last final rating decision on the issue of a disorder of 
the feet was in January 2003.  That claim was styled as 
entitlement to service connection for a bilateral foot 
condition.  The pertinent evidence of record at the time of 
the January 2003 rating decision was essentially the same as 
the evidence of record at the time of a previous June 1980 
rating decision, addressing a skin condition of the feet, and 
an August 1960 rating decision, addressing frozen feet.  The 
evidence did not establish an injury or disease in service, 
and did not establish a nexus between any current skin 
disorder of the foot, to include tricophytosis, and the 
veteran's active service.  

The evidence received since the January 2003 rating decision 
contains no medical evidence pertinent to this claim.  The 
Board has considered the veteran's statements.  For the 
purpose of establishing whether new and material evidence has 
been submitted, the truthfulness of evidence is presumed, 
unless the evidence is inherently incredible or consists of 
statements which are beyond the competence of the person(s) 
making them.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. 
Brown, 5 Vet. App. 19, 21 (1993).  However, these statements 
essentially duplicate statements made previously.  Moreover, 
in Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted 
that lay persons are not competent to offer medical opinions 
and that such evidence does not provide a basis on which to 
reopen a claim for service connection.  In Routen v. Brown, 
10 Vet. App. 183, 186, (1997), the Court noted "[l]ay 
assertions of medical causation, or in this case, of 
aggravation of a preexisting disease, cannot suffice to 
reopen a claim under 38 U.S.C.A. § 5108."

In conclusion, for the reasons stated above, the Board finds 
that the evidence submitted subsequent to the January 2003 
denial of the veteran's claim does not relate to an 
unestablished fact necessary to substantiate the claim; is 
cumulative and redundant of evidence already of record; and 
does not raise a reasonable possibility of substantiating the 
claim.  Accordingly, new and material evidence has not been 
received and reopening of the claim is not in order. 


ORDER

Entitlement to service connection for prostate cancer is 
denied.

Entitlement to service connection for chronic disability of 
the left leg, manifested by odor, is denied.  

Entitlement to service connection for chronic disability of 
the right hand is denied.

Entitlement to service connection for chronic disability of 
the right great toe is denied.

Entitlement to service connection for chronic disability of 
the back is denied.

Reopening of the claim of entitlement to service connection 
for a skin disability of the feet is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


